Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Applicant’s amendment filed on 11/03/2022, wherein claims 1, 14, 18, 20 have been amended, and claims 12, 19, 32-33 have been cancelled.
Claims 1, 5, 7-9, 14-16, 18, 20-21, 24, 26-28, 30 are pending and examined herein.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 8, 9, 14-16, 18, 20-21, 24, 26-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (WO 2015/175886, PTO-1449), in view of Wong et al. (US 2005/0143473, PTO-892 of record), and further in view of Oh et al. (Respiratory Research 2013, pages 2-9, PTO-1449). Oo01
Hershey et al. discloses a method of treating a subject such as human patient having or at risk for asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride. See page 4, lines 24-29; claims 27, 32, 33 (cysteamine is in disulfide form). It is taught that the subject is a human patient i.e adult or child, suspected of having, or at risk for asthma; the subject can be a child who is 18 years old or younger, e.g., 5-18 years old; and the subject is a human suffering from asthma exacerbation or asthma attack. See page 11, lines 1-6; page 11, lines 21-32. It is also taught that the subject is human asthma patient who has undergone or is undergoing a steroid treatment. See page 3, lines 10-12. Hershey et al. teaches that the subject is a human patient at risk for asthma and the method is for prophylactic treatment (see page 20, lines 21-25 treating a patient with a predisposition toward asthma; page 21, lines 24-27 effective amount of the treatment produces a desired response such as preventing the onset of the disease), i.e. prophylactic treatment for preventing the onset of asthma. It is taught that the cysteamine or the pharmaceutically acceptable salt thereof is administered to the subject as a single anti-asthma agent. See page 21, lines 5-8 (Subjects can be treated using cysteamine alone, or in combination with another treatment). Hershey et al. also teaches pharmaceutical composition comprising cysteamine or a pharmaceutically acceptable salt thereof. See page 5, lines 4-7. It is taught that the administration can be parenteral, or oral. See page 22, lines 11-15. The compositions therein can be formulated as modified release dosage forms, including delayed, sustained, controlled release forms. See page 22, lines 11-20. It is taught that the effective amounts will depend on the particular condition being treated, severity of the condition, the individual patient parameters including age, physical condition, size, gender weight. See page 22, lines 1-10.
Hershey et al. does not explicitly teach administration of cysteamine (or cysteamine is in disulfide form) or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride to a human patient having moderate to severe persistent asthma.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of cysteamine (or cysteamine is in disulfide form) or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride to a human patient such as an adult or a child having moderate to severe persistent asthma because Hershey et al. discloses a method of treating a subject such as human patient having asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride. See page 4, lines 24-29; claims 27, 32, 33 (cysteamine is in disulfide form). One of ordinary skill in the art before the effective filing date of the claimed would have been motivated to administer an effective amount of cysteamine (or cysteamine is in disulfide form) or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride to a human patient such as an adult or a child having moderate to severe persistent asthma with reasonable expectation of success of treating asthma.
Hershey et al. does not teach the effective amount of the cysteamine or the pharmaceutically acceptable salt thereof as in instant claims 1, 14, 18, 20.
Hershey et al. does not teach that the cysteamine or pharmaceutically acceptable salt thereof is administered to the subject 2-4 times per day.
Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride. See abstract; paras [0010]-[0011], [0015]-[0016], [0026]. It is taught that the dosage of cysteamine administered is 500 mg or greater. See [0035].
Oh et al. teaches that allergic asthma is characterized by airway hyperreactivity. Treatment of mice with cysteamine reduced airway hypersensitivity. See abstract. Mice was induced by ovalbumin (OVA) sensitization and intranasal challenge to induce allergic asthma. Cysteamine (40 mg/kg/day) was intraperitoneally injected twice daily i.e administered to mice 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day. See page 2, right hand column, under Immunization; page 4, right hand column. Cysteamine treatment decreased airway inflammation compared to PBS-treated control. See page 4, right hand column.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer cysteamine or a salt thereof in an amount as in instant claims 1, 14, 18, 20 to a human subject suffering from moderate to severe persistent asthma because 1) Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride (see abstract; paras [0010]-[0011], [0015]-[0016], [0026]); and 2) Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day); cysteamine treatment decreased airway inflammation compared to PBS-treated control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to 120 mg/day to 200 mg/day of free base cysteamine as in instant claims because 1) Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride (see abstract; paras [0010]-[0011], [0015]-[0016], [0026]); and 2) Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day); cysteamine treatment decreased airway inflammation compared to PBS-treated control.
Furthermore, the optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.
Further, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer cysteamine or a salt thereof 2-4 times per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
The rejection has been modified slightly in view of Applicant’s amendment.
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive as discussed above and those found below.
Applicant’s remarks that positive anti-asthma therapeutic effects obtained at a representative low cysteamine (free base) dose of 170 mg/day have been considered. Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride (see abstract; paras [0010]-[0011], [0015]-[0016], [0026]). Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day) or for human over the age of 12 and/or 51-60 kg in body weight it is 165.5 mg/day-195 mg/day (see instant claim 14 age 12 or over 50 kg body weight) i.e the dose depends on the body weight; cysteamine treatment decreased airway inflammation compared to PBS-treated control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to 120 mg/day to 200 mg/day of free base cysteamine as in instant claims because 1) Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride (see abstract; paras [0010]-[0011], [0015]-[0016], [0026]); and 2) Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day) or for human over the age of 12 and/or 51-60 kg in body weight it is 165.5 mg/day-195 mg/day i.e the dose depends on the body weight; cysteamine treatment decreased airway inflammation compared to PBS-treated control. Furthermore, the optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. From Oh et al. references, it would be obvious to optimize the amount of cysteamine to treat asthma. The optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
Applicant argues that “Wong explicitly discloses that "the dosage of cysteamine administered to a patient to elicit a desired response is substantially 500 mg or greater" and "[i]n a preferred embodiment, the dosage of cysteamine administered to a patient to elicit a desired response is about 500-700 mg." Pages 3-4, paragraph [0035].” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day or for human over the age of 12 and/or 51-60 kg in body weight it is 165.5 mg/day-195 mg/day) (see instant claim 14 age 12 or over 50 kg body weight) i.e the dose depends on the body weight; cysteamine treatment decreased airway inflammation compared to PBS-treated control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to 120 mg/day to 200 mg/day of free base cysteamine as in instant claims because 1) Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride (see abstract; paras [0010]-[0011], [0015]-[0016], [0026]); and 2) Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day or for human over the age of 12 and/or 51-60 kg in body weight it is 165.5 mg/day-195 mg/day) i.e the dose depends on the body weight; cysteamine treatment decreased airway inflammation compared to PBS-treated control. Furthermore, the optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. From Oh et al. references, it would be obvious to optimize the amount of cysteamine to treat asthma. The optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
	Applicant argues that “Oh for disclosing the use of 40 mg/kg/day cysteamine in a mouse model and asserts that this dose would be equivalent to 211 mg/day in humans, assuming that the average body weight of humans is 65 kg. However, the dosage disclosed in Oh is used in an animal model and is still higher than the upper limit of the recited dose range.” Applicant’s arguments have been considered. Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day or for human over the age of 12 and/or 51-60 kg in body weight it is 165.5/day mg-195/day mg) (see instant claim 14 age 12 or over 50 kg body weight) i.e the dose depends on the body weight and encompasses instant amounts; cysteamine treatment decreased airway inflammation compared to PBS-treated control.
Hershey et al. discloses a method of treating a subject such as human patient having asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride. See page 4, lines 24-29; claims 27, 32, 33 (cysteamine is in disulfide form). Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride (see abstract; paras [0010]-[0011], [0015]-[0016], [0026]). Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day or for human over the age of 12 and/or 51-60 kg in body weight it is 165.5 mg/day-195 mg/day) (see instant claim 14 age 12 or over 50 kg body weight); cysteamine treatment decreased airway inflammation compared to PBS-treated control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to 120 mg/day to 200 mg/day of free base cysteamine as in instant claims because 1) Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride (see abstract; paras [0010]-[0011], [0015]-[0016], [0026]); and 2) Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day) or for human over the age of 12 and/or 51-60 kg in body weight it is 165.5 mg/day 195 mg/day; cysteamine treatment decreased airway inflammation compared to PBS-treated control. Furthermore, the optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. From Oh et al. references, it would be obvious to optimize the amount of cysteamine to treat asthma. The optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 5, 7, 8, 9, 14-16, 18, 20-21, 24, 26-28, 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 32, 33, 36, 37-40 of copending Application No. 16/849,727 (reference application), in view of Wong et al. (US 2005/0143473, PTO-892), and further in view of Oh et al. (Respiratory Research 2013, pages 2-9, PTO-1449). Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating a human patient at risk for asthma or a human patient having moderate to severe persistent asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof. Claims of ‘727 are drawn to a method of treating a human subject with asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof, wherein the subject does not respond to a steroid treatment. It would have been obvious to a person of ordinary skill in the art to administer an effective amount of cysteamine or a pharmaceutically acceptable salt thereof to a human patient having moderate to severe persistent asthma because ‘727 teaches a method of treating a human subject with asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof. One of ordinary skill in the art would have been motivated art to administer an effective amount of cysteamine or a pharmaceutically acceptable salt thereof to a human patient having moderate to severe persistent asthma with reasonable expectation of success of treating asthma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to: (i) 120 mg/day to 200 mg/day of free base cysteamine for a subject over the age of 12 and/or over 50 kg in weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to 120 mg/day to 200 mg/day of free base cysteamine as in instant claims because 1) Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride (see abstract; paras [0010]-[0011], [0015]-[0016], [0026]); and 2) Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day); cysteamine treatment decreased airway inflammation compared to PBS-treated control.
Furthermore, the optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.
Further, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer cysteamine or a salt thereof 2-4 times per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive as discussed above.
	It is pointed out that Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day) or for human over the age of 12 and/or 51-60 kg in body weight it is 165.5 mg/day-195 mg/day (see instant claim 14 age 12 or over 50 kg body weight) i.e the dose depends on the body weight; cysteamine treatment decreased airway inflammation compared to PBS-treated control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to 120 mg/day to 200 mg/day of free base cysteamine as in instant claims because 1) Wong et al. teaches treating allergic conditions such as asthma comprising administering cysteamine or cysteamine hydrochloride (see abstract; paras [0010]-[0011], [0015]-[0016], [0026]); and 2) Oh et al. teaches allergic asthma challenged mice were administered cysteamine (40 mg/kg/day) was intraperitoneally injected with 40 mg/kg/day (which is 40/12.3 = 3.25 mg/kg for human dose based on animal-to-human dose conversion; for human adult 65 kg it is 211 mg/day or for human over the age of 12 and/or 51-60 kg in body weight it is 165.5 mg/day-195 mg/day) ) i.e the dose depends on the body weight; cysteamine treatment decreased airway inflammation compared to PBS-treated control. Furthermore, the optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. From Oh et al. references, it would be obvious to optimize the amount of cysteamine to treat asthma. The optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627